Citation Nr: 1427613	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-21 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In May 2011, the RO denied service connection for PTSD.  In November 2011, the RO granted service connection for tinea pedis, assigning a 0 percent rating effective from November 5, 2010.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated the claims file.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for left ear tinnitus has been raised by the record, specifically in an October 2013 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to an initial compensable rating for tinea pedis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The competent medical evidence does not reflect a diagnosis of PTSD or other psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a January 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in March 2011, with an addendum opinion in April 2011, which contains a description of the history of the claimed disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the existence/diagnosis of the claimed disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ explained to the Veteran that in order to prove his claim he had to show that he had a current disability.  The Veteran was also question by the VLJ and his representative about any treatment that he may have received for PTSD.


II.  Service Connection

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

In this case, element (1) has not been satisfied.  The Veteran underwent a VA examination in March 2011.  The examiner reviewed the claims file, obtained a detailed history from the Veteran, and conducted an examination.  Based on these findings, the examiner concluded that the Veteran had a history of PTSD after his return from service.  However, he no longer re-experienced events related to war trauma, and did not have mood problems or relationship difficulties.  He was not experiencing clinically significant mental health symptoms at the time of the examination.  Although the examiner indicated "deferred" in the Axis I diagnosis portion of the report, an April 2011 addendum confirmed that the Veteran had no current diagnosis.

Notably, the examiner did conclude that the Veteran indeed had PTSD after service.  However, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the evidence does not show that the Veteran had PTSD when he filed his claim in November 2010 or anytime thereafter.  Indeed, VA treatment records include negative PTSD screenings from June 2004, August 2005, September 2007, and September 2008, with no diagnosis of PTSD or another psychiatric disability during those years.  Further, the Veteran testified at his hearing in February 2014 that he had not been diagnosed as having PTSD.

The Board has considered the Veteran's testimony regarding his belief that he has PTSD.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical diagnosis of PTSD.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, without a diagnosis of PTSD, service connection is not warranted.


ORDER

Service connection for PTSD is denied.




REMAND

The Veteran was afforded a VA examination for his tinea pedis in October 2011.  In December 2011, he submitted a statement indicating he was not satisfied with the examination.  In light of this statement, and in order to obtain a current assessment of his condition, he should be afforded a new examination for his tinea pedis.

There is some indication that the Veteran's condition is subject to active phases and periods of remission.  Whereas private records reflect findings of scaling, fissuring, and thickened toenails, the October 2011 VA examination and additional VA records from January 2010 reflect no symptomatology.  A November 2011 opinion stated that the Veteran's condition was "chronic recurrent," and that the fact that there were no physical findings during the October 2011 examination was not surprising.  When there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Therefore, any examination should adequately address flare-ups associated with the Veteran's condition.

The Veteran also testified that while he was treated by a private physician for his tinea pedis, he obtained his prescriptions through VA.  Therefore, on remand, his most recent VA records should also be obtained, and the Veteran should also be reminded that he may submit additional private records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from February 2014 through the present and associate them with the claims file.

2.  Send the Veteran an appropriate letter notifying him that he may submit additional records from Dr. Shromoss, or that he may provide VA with the necessary information and authorizations to obtain such records on his behalf.

The Veteran should also be notified that if he experiences a flare-up or increased activity of his skin condition, he can seek treatment from his VA or private physician to have those flare-ups documented and used in support of his claim.  He may also take pictures or take other measures to document his condition in its active state and submit those to VA to aid in assessing the severity of his skin condition.

3.  Thereafter, schedule the Veteran for VA examination to assess the current level of severity of his tinea pedis.  The appropriate disability benefits questionnaires should be completed for this purpose.

4.  Finally, readjudicate this claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, send him and his representative another SSOC and given them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


